*292While the court incorrectly stated that a statutory speedy trial issue (CPL 30.30) may be raised on appeal despite a guilty plea, this gratuitous misstatement was made after the plea was entered and there is no basis in the record for concluding that the misstatement had any effect on defendant’s decision to plead guilty. In any event, upon review of the record, we find no CPL 30.30 violation because, after filing the felony complaint on February 7, 1992, the People were required to be ready for trial within 182 days (see, People v Lomax, 50 NY2d 351), and we find no error in the motion court’s order finding only 172 days of delay chargeable to the People and therefore denying defendant’s motion. Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Williams, JJ.